DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claims 1-7, 14, 21; cancelling claims 9, 12, and 18; and adding new claim 22 on 11/27/2021. 
The 112(b) rejections of claims 2, 3, 4, 5, 14, and 21 are withdrawn in view of the amendments made. The 112(b) rejections of claims 9 and 12 are withdrawn in view of the cancelled claims. 
The claim objection of claim 1 is withdrawn in view of Applicant’s amendment to claim 1. 

Response to Arguments
Applicant’s arguments are directed to the newly amended limitation of claim 1. Applicant argues Knight does not teach a mesh model of the shell or the particular steps for forming such a mesh model of the shell. Applicant argues in the preparation of the mesh model of an object, it is not inherent that such preparation necessarily requires the application of a translational offset of a first surface to create a second surface (Arguments, Page 5-6). The revised rejection is presented in view of Applicant’s amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG-PUB 2019/0133240) in view of Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018). 
Regarding claim 1, Knight teaches a method for fabricating equipment having a shell portion and a liner portion to be worn by a wearer comprising (Figure 13A):
a) obtaining a body scan of at least portion of the wearer's body where the equipment is to be worn [0090], [0093], [0096],
b) inherently receiving input regarding the size of the wearer and the location of the equipment to be worn on [0032]-[0033]; 
c) preparing a polygonal model (i.e., wearer mesh model) derived from the body scan at the location of equipment to be worn on wearer [0093]-[0094], [0097]; 

e) checking the model of the shell to identify production defects (e.g., imaged hair) and, if a production defect is present, removing the defect [0098]-[0099]; and 
 g) additively manufacturing the shell [0111].

Knight does not explicitly teach applying a translational thickness offset to the wearer mesh model to prepare a mesh model of the shell.

Mechanicaleng Blog teaches a process of creating a solid body by adding thickness using Siemens NX, a 3D CAD model software (Title, and Figure 1).  Mechanicaleng Blog teaches a thickening occurs by offsetting the selected faces along face normal and then creating side walls (Page 1 and Figure 1 and 2).

	Both Knight and Mechanicaleng Blog discuss preparing a model of a solid object. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed steps for preparing the thickness of the shell of Knight with the step of applying a translational thickness offset to a model of Mechanicaleng Blog, a functionally equivalent process for producing thickness to a model for producing a solid object. 
  	Knight in view of Mechanicaleng Blog teaches constructing the shell layer based on the wearer mesh model such that the shell layer is constructed to conform to the shape of the wearer’s head  (Knight, [0111] and [0115]-[0116]). Therefore, one of ordinary skill in the art would have recognized that the mesh model of the shell is based on the wearer mesh model. Knight in view of Mechanicaleng Blog does not teach applying the offset specifically to the wearer mesh model. However, one of ordinary skill in the art would have recognized that there are a limited number of options for applying a translational offset as taught by Mechanicaleng Blog for preparing the mesh model with a desired thickness- either by applying a translational offset directly to the wearer 

Regarding claim 10, Knight in view of Mechanicaleng Blog teaches the method as applied to claim 1, wherein the body scan is performed by a non-contact active scanner may be a triangulation based 3D laser scanner, wherein a laser light is shined on the object and uses a camera to determine the location of the laser dot, which may appear at different places in the camera's field of view depending on how far away the laser strikes the surface of the object (i.e., light detection and ranging, or LiDAR)  (Knight, [0090]).

Regarding claim 11, Knight in view of Mechanicaleng Blog teaches the method as applied to claim 1, wherein a body scan is obtained using a non-contact active scanner that comprise a time-of-light 3D laser scanner which uses laser light to probe the subject by emitting a pulse of light from a laser to a surface of the object (i.e., individual's head) and finding the distance of a surface by timing the round-trip time of a pulse of light (i.e., depth-sensing camera technology) (Knight, [0090]).

Claim 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG-PUB 2019/0133240) in view of Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018), as applied to claim 1, in further view of Fischer (PG-PUB 2018/0235304), with Liu (“A survey on CAD methods in 3D garment design” Computers in Industry 61 (2010) 576–593) applied as evidence only.  
 teaches the method as applied to claim 1, further comprising b) manufacturing a liner based on the 3D headform and the inner shell of the innermost shell layer (Knight, [0103]-[0105]), such as by sculpting the lining layer through cutting (Knight [0104]) and c) attaching the liner to the shell (Knight, [0106]). 
Knight in view of Mechanicaleng Blog does not explicitly teach a) preparing a model of a liner by flattening the model of the shell. 
Fischer teaches a process of producing a liner for helmets (Figure 1) comprising a flexible material that allows the liner segments to be constructed on a flat surface and then bent or otherwise manipulated to be fitted inside a curved inner shell of a helmet [0110]. Fischer illustrates a liner padding constructed in a planar fashion and then bent to conform to the inside of a generally round helmet for a secure fit to a head (Figure 18, [0110]).
Liu teaches 3D garment design using CAD methods for virtual reality applications (page 576, Introduction). Liu teaches the 3D model eventually needs to be flattened to a 2D pattern in order to manufacture a garment (Page 588, 3D to 2D pattern transformation). 
Both Knight and Fischer discloses a liner produced for attachment within a helmet. It would have been obvious to one of ordinary skill in the art to substitute the foam and soft material used to produce the liner of Knight with the flexible material used to the produce the liner of Fischer, a functionally equivalent liner material. As supported by Liu, in order to produce the custom-fitted flexible liner of Knight in view of Fischer constructed on a flat surface, one must flatten the 3D model to a 2D model. 

	Regarding 2, Knight in view of Mechanicaleng Blog and Fischer with evidence applied by Liu teaches the process as applied to claim 21. 
	While Knight in view of Mechanicaleng Blog and Fischer does not explicitly teach the input further comprises at least one of a group consisting of edge smoothness of the gear, shell thickness, and liner thickness, one of ordinary skill in the art would have recognized that the shell thickness and liner thickness would have to be provided in order to additively manufacture the shell and liner. 
Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG-PUB 2019/0133240) in view of Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018), as applied to claim 1, in further view of Sisk (PG-PUB 2016/0349738). 
Regarding claim 3 and 4, Knight in view of Mechanicaleng Blog teaches the process as applied to claim 1, wherein in addition to producing a custom-fitted shell and liner based on the body scan, there are differently sized shell layers (e.g., varying thickness) and lining layers that can be provided for various activities and head sizes (Knight, [0066]). 
Knight in view of Mechanicaleng Blog does not explicitly teach the input is received by displaying to a wearer the body scan and the equipment rendering superimposed over the2 4832-3586-6098.2body scan and receiving from the wearer instructions from positioning the body scan behind the equipment at a desired location and of a desired size, wherein the wearer mesh model is limited to the wearer body surface under which the equipment pad is superimposed.  
	Sisk teaches a process of preparing custom-fitted garments, including protective gears, such as helmets [0002], by collecting providing user’s scanned image and generating a virtual image to which a computer-simulated/virtual garment is superimposed to the image [0021], [0026]. Sisk teaches the garment can be altered in the size, shape, scale, dimension, and color based on the virtual fit of the clothing such that garment is exactly how the user wants (Figure 3 and [0033]). 
	Knight and Sisk are both directed to custom-fitted garments tailored to a model based on a user’s body scan. Sisk teaches a known technique of displaying a virtual article of clothing onto the body scan and personalizing the article based on positioning of the virtual article of clothing to obtain the desired size and location. It would have been obvious to one of ordinary skill in the art to improve the process of Knight in view of Mechanicaleng Blog with the technique of Sisk to virtually try on the helmet and further personalize the helmet as desired. 

	Claim 5 is rejected under U.S.C. 103 as being unpatentable over Knight (PG-PUB 2019/0133240) in view of Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018), as applied to claim 1, Davis (“Filling Holes in Complex Surfaces using Volumetric Diffusion” Proceedings of the First International Symposium on 3D Data Processing Visualization and Transmission (3DPVT.02), Available 2002). 
	Regarding claim 5, Knight in view of Mechanicaleng Blog teaches the process as applied to claim 1. 
	Knight in view of Mechanicaleng Blog does not teach a production defect consists of at least one of the following: an overlapped first surface and second surface, a sharp point on a surface, an edge on a surface, a hole in a surface, a thickness less than a minimum allowable thickness, and a thickness greater than a maximum allowable thickness. 
	Davis teaches a process of filling holes in complex surfaces using volumetric diffusion by extending the incomplete surface description until it forms a watertight (hole-free) model. Davis teaches properly filling the hole while maintain data accuracy and integrity are important for accurate modeling (Page 2). Davis discloses holes occur in 3D models due to low reflectance, constrains on scanner placement, or simply missing views (Page 1). 
	One of ordinary skill in the art would have recognized holes are a common production defect in 3D models, as taught by Davis. It would have been obvious to one of ordinary skill in the art to improve the process of Knight in view of Mechanicaleng Blog with the hole detection and correction of Davis in order to accurately complete the 3D model, thereby being able to produce a truly properly-fitted helmet as desired by Knight. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG-PUB 2019/0133240) in view of Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018) and Fischer (PG-PUB 2018/0235304), with Liu (“A survey on CAD methods in 3D garment design” Computers in Industry 61 (2010) 576–593) applied as evidence only, as applied to claim 21, in further view of Sisk (PG-PUB 2016/0349738).

Knight in view of Mechanicaleng Blog and Fischer with support by Liu does not explicitly teach linking the model of the shell and the model of the liner to a serial number. 
Sisk teaches a process of preparing custom-fitted garments, including protective gears, such as helmets [0002], by collecting providing user’s scanned image, modeling virtual garments on the scanned image [0033], and printing the articles of clothing [0033]. Sisk teaches a unique identifier is created by the print/order management server to more readily identify a user modified script file and/or for security (e.g., identification) reasons [0061].
	One of ordinary skill in the art would have recognized that utilizing unique identifiers for identifying a user’s file (e.g., model of the shell or liner) is a known technique in the field of customized clothing, as taught by Sisk. It would have been obvious to one of ordinary skill in the art to apply this technique of utilizing unique identifiers of Sisk to the process of Knight in view of Mechanicaleng Blog to improve file management. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG-PUB 2019/0133240) in view of Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018), as applied to claim 1, in further view of McMorrow (“Additive Manufacturing of a Motorcycle Helmet Utilizing 7-Axis 3D Printing,” Mechanical Engineering Senior Theses. (2018)). 
	Regarding claim 7, Knight in view of Mechanicaleng Blog teaches the process as applied to claim 1, wherein the shell comprises fibers (Knight, [0078]). 
	Knight in view of Mechanicaleng Blog does not disclose orienting the model of the shell along a principle axis of the model of the shell for additive printing.  
McMorrow teaches a process of additive manufacturing a helmet. McMorrow discusses strength properties can be enhanced by changing the print orientation of the carbon fiber (Page 11 and 25). McMorrow discusses materials may be printed such that 
One of ordinary skill in the art would have recognized that the print orientation of the helmet (i.e., the angle at which the helmet is oriented) is a result effective variable that influences the strength of the printed helmet and its ability to respond to applied and/or induced stresses, as taught by McMorrow. It would have been obvious to one of ordinary skill in the art to optimize the print orientation of the helmet of Knight in view of Mechanicaleng Blog and, in doing so, would have arrived at an orientation along a principle axis. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG-PUB 2019/0133240) in view of Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018) and Fischer (PG-PUB 2018/0235304), with Liu (“A survey on CAD methods in 3D garment design” Computers in Industry 61 (2010) 576–593) applied as evidence only, as applied to claim 21, in further view of Penn (US 9,232,827).
	Regarding claim 8, Knight in view of Mechanicaleng Blog and Fischer with Liu applied as evidence teaches the process as applied to claim 21, wherein the liner is attached to the shell by the lining layer is attached to the shell layer by glue, other adhesives, Velcro, or other fastening mechanisms (Knight, [0106]).  	
Knight in view of Mechanicaleng Blog and Fischer with Liu applied as evidence does not explicitly teach adhesively attaching the liner to the shell in a vacuum environment.
Penn teaches a process of producing an orthopedic protective helmet, wherein a foam liner is heat drawn into the exterior plastic shell to provide a non-toxic structure that can be heat drawn with a vacuum forming capability (Col 6, Ln 24-32). 
Both Knight and Penn are drawn to a process of producing a helmet comprising an interior liner and an exterior shell. It would have been obvious to one of ordinary skill in the art to substitute the mechanism of bonding the liner to the shell of Knight in view of Mechanicaleng Blog and Fischer with the laminating process utilizing vacuum forming of Penn, a functionally equivalent mechanism for bonding a liner and shell. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG-PUB 2019/0133240) in view of Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018), as applied to claim 1, in further view of 3Faktur (“Accuracies and tolerances in 3D printing,” Available on 11/16/2019, <https://3faktur.com/en/accuracies-and-tolerances-in-3d-printing>). 
	Regarding claim 13, Knight in view of Mechanicaleng Blog teaches the process as applied to claim 1. 
	Knight in view of Mechanicaleng Blog does not teach the wearer mesh model has a resolution of at least 0.1 mm.  
	3Faktur teaches in most additive technologies, the dimensional tolerance is at least 0.1 mm (Page 1). 3Faktur teaches in order to additively manufacture an article with a STL file must be available from a CAD file, and if the mesh model has a resolution that is too high, the file size becomes too large and can no longer be processed. However, if the resolution is too low, the accuracy of the model is significantly lowered. 3Faktur teaches the resolution of 0.1 mm is reasonable for most applications. 
Both Knight and 3Faktur are directed towards additive manufacturing based on a CAD model. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed model resolution of Knight with the 0.1 mm resolution of 3Faktur, a functionally equivalent model resolution for additive manufacturing. 

Claim 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG-PUB 2019/0133240) in view of Mechancialeng Blog (“Siemens nx how to use thicken command,” Available Oct 24, 2018), as applied to claim 1, in further view of Glass (PG-PUB 2012/0090068). 
Regarding claim 14, Knight in view of Mechanicaleng Blog teaches the process as applied to claim 1, wherein the equipment produced is a helmet (Knight, [0035]). Knight discusses other protective gears, such as knee pads (Knight, [0035]), and explains the need for custom-fitted protective gears to improve the effectiveness of the gears to protect individuals of varying sizes and shapes (Knight, [0003]-[0004]).
 does not explicitly teach the equipment is a shin guard. 
Glass teaches a process for producing user-moldable and custom-fitted sports equipments, such as shin guards (Figure 2 and [00045]-[0046]).
	Both Knight and Glass are directed to custom-fitted protective gears. It would have been obvious to one of ordinary skill in the art substitute the helmet of Knight with the shin guards of Glass, a functional equivalent custom-fitted protective gear. 

Regarding claim 22, Knight in view of Mechanicaleng Blog teaches the process as applied to claim 1, wherein the equipment produced is a helmet (Knight, [0035]). Knight discusses other protective gears, such as knee pads (Knight, [0035]), and explains the need for custom-fitted protective gears to improve the effectiveness of the gears to protect individuals of varying sizes and shapes (Knight, [0003]-[0004]).
Knight in view of Mechanicaleng Blog does not explicitly teach the equipment is a shin guard knee pad, elbow pad, chest protector, shoulder pad, shoulder brace, rib protector, thigh pad, and hip pad. 
Glass teaches a process for producing user-moldable and custom-fitted sports equipments, such as shin guards (Figure 2 and [00045]-[0046]).
	Both Knight and Glass are directed to custom-fitted protective gears. It would have been obvious to one of ordinary skill in the art substitute the helmet of Knight with the shin guards of Glass, a functional equivalent custom-fitted protective gear. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742